498 U.S. 336 (1991)
OHIO
v.
HUERTAS
No. 89-1944.
Supreme Court of the United States.
Argued January 16, 1991.
Decided January 22, 1991.
CERTIORARI TO THE SUPREME COURT OF OHIO
Jonathan E. Rosenbaum argued the cause and filed a brief for petitioner.
Joann Bour-Stokes, by appointment of the Court, post, p. 935, argued the cause for respondent. With her on the brief were Randall M. Dana, Davis C. Stebbins, and Richard J. Vickers.[*]
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the United States by Solicitor General Starr, Assistant Attorney General Mueller, Deputy Solicitor General Bryson, and Paul J. Larkin, Jr.; and for the Washington Legal Foundation et al. by Daniel J. Popeo and Paul D. Kamenar.

Briefs of amici curiae urging affirmance were filed for the National Jury Project by Samuel R. Gross; for the National Legal Aid and Defender Association by Jennifer P. Lyman; and for Barbara Babcock et al. by Louis D. Bilionis and Richard A. Rosen.
Briefs of amici curiae were filed for the State of California by John K. Van de Kamp, Attorney General, Richard B. Iglehart, Chief Assistant Attorney General, Harley D. Mayfield, Senior Assistant Attorney General, Frederick R. Millar, Supervising Deputy Attorney General, and Jay M. Bloom, Deputy Attorney General; for the Appellate Committee of the California District Attorneys Association by Ira Reiner, Harry B. Sondheim, and Martha E. Bellinger; for Murder Victims' Families for Reconciliation by Vivian Berger; and for the National Association of Criminal Defense Lawyers et al. by Margery Malkin Koosed, Harry R. Reinhart, and Dennis Balske.